Exhibit 99 TI reports financial results for 2Q10 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (July 19, 2010) – Texas Instruments Incorporated (TI) (NYSE: TXN) today announced second-quarter revenue of $3.50 billion, net income of $769 million and earnings per share of 62 cents. “Our Analog and Embedded Processing businesses turned in double-digit sequential growth, outpacing their respective markets and again confirming their ability to positively impact the financial performance of TI. As a result, we delivered our highest-ever quarterly operating profit,” said Rich Templeton, TI chairman, president and chief executive officer. “Orders were strong in the quarter, backlog increased and we expect to grow revenue again in the third quarter. Our steady investments in production capacity, even through last year’s downturn, are now allowing us to meet higher demand levels from customers and simultaneously reduce lead times, which we believe is not only in the best interest of our customers, but will also help us gain share. “As we continue our transformation to an Analog and Embedded Processing company, we believe we can significantly outgrow these markets by offering products that are optimized to the needs of our customers and by putting manufacturing capacity in place before it’s needed,” Templeton said. 2Q10 financial summary Amounts are in millions of dollars, except per-share amounts. 2Q10 2Q09 vs. 2Q09 1Q10 vs. 1Q10 Revenue $ 3,496 $ 2,457 42 % $ 3,205 9 % Operating profit $ 1,107 $ 343 223 % $ 950 17 % Net income $ 769 $ 260 196 % $ 658 17 % Earnings per share $ 0.62 $ 0.20 210 % $ 0.52 19 % Cash flow from operations $ 562 $ 557 1 % $ 710 -21 % TI’s operating profit increased compared with the second quarter of 2009 and the prior quarter of 2010 due to higher gross profit, which primarily reflects higher revenue.In addition, compared with a year ago, higher gross profit also reflects the benefit associated with higher utilization of manufacturing assets. 2Q10 segment results 2Q10 2Q09 vs. 2Q09 1Q10 vs. 1Q10 Analog: Revenue $ 1,512 $ 970 56 % $ 1,367 11 % Operating profit $ 472 $ 103 358 % $ 398 19 % Embedded Processing: Revenue $ 516 $ 350 47 % $ 440 17 % Operating profit $ 115 $ 28 311 % $ 73 58 % Wireless: Revenue $ 727 $ 614 18 % $ 717 1 % Operating profit $ 165 $ 51 224 % $ 158 4 % Other: Revenue $ 741 $ 523 42 % $ 681 9 % Operating profit $ 355 $ 161 120 % $ 321 11 % Note: 2Q09 has been restated to reflect the 1Q10 transfer of a low-power wireless product line from the Analog segment to the Wireless segment.During all of 2009, revenue from this product line was $68 million, and it operated at a loss of $17 million. Analog:(includes high-volume analog & logic, high-performance analog and power management products) Ÿ Compared with a year ago, the increase in revenue was due to growth in all three major product areas, especially high-volume analog & logic products. Ÿ Compared with the prior quarter, the increase in revenue was due to growth in all three major product areas, especially high-performance analog products. Ÿ The growth in operating profit compared with both a year ago and the prior quarter was due to higher gross profit. Embedded Processing:(includes digital signal processor and microcontroller catalog products that are sold across a wide variety of markets, as well as application-specific products that are used in communications infrastructure and automotive electronics) Ÿ In both comparisons, revenue growth was primarily due to catalog products.Revenue from products for automotive and communications infrastructure applications increased to a lesser extent. Ÿ The gains in operating profit compared with both a year ago and the prior quarter were due to higher gross profit. Wireless:(includes connectivity products, OMAP™ applications processors and baseband products) Ÿ Compared with a year ago, revenue grew due to strength in connectivity products and applications processors.Revenue from baseband products was about even with a year ago. Ÿ Compared with the prior quarter, revenue was about even as higher revenue from connectivity products was partially offset by lower revenue from baseband products. Ÿ Operating profit increased from a year ago and from the prior quarter primarily due to higher gross profit. Other:(includes DLP® products, custom ASIC products, calculators and royalties) Ÿ Compared with a year ago, revenue grew primarily due to DLP products.Revenue from royalties, custom ASIC products and calculators also grew. Ÿ Compared with the prior quarter, revenue grew primarily due to seasonally higher calculator sales, which more than offset lower royalties. Ÿ Operating profit increased from a year ago and from the prior quarter due to higher gross profit. Restructuring charges were as follows: 2Q10 2Q09 1Q10 Analog $ 7 $ 34 $ 4 Embedded Processing $ 3 $ 18 $ 2 Wireless $ 5 $ 24 $ 3 Other $ 2 $ 9 $ 1 Total $ 17 $ 85 $ 10 2Q10 additional financial information Ÿ Orders were $3.73 billion, up 33 percent from a year ago and up 2 percent from the prior quarter. Ÿ Inventory was $1.35 billion at the end of the quarter, up $286 million from a year ago and up $73 million from the prior quarter. Ÿ Capital expenditures were $283 million in the quarter compared with $47 million a year ago and $219 million in the prior quarter.Capital expenditures in the quarter were for analog wafer manufacturing equipment and for assembly/test manufacturing equipment. Ÿ The company used $750 million in the quarter to repurchase 29.7 million shares of its common stock and paid dividends of $147 million. Outlook For the third quarter of 2010, TI expects: Ÿ Revenue:$3.55 – 3.85 billion Ÿ Earnings per share:$0.64 – 0.74 TI will update its third-quarter outlook on September 9, 2010. For the full year of 2010, TI expects approximately the following: Ÿ R&D expense:$1.5 billion Ÿ Capital expenditures:$1.2 billion, up from the prior expectation of $0.9 billion Ÿ Depreciation:$0.9 billion Ÿ Annual effective tax rate:31% The tax rate estimate is based on current tax law and does not assume reinstatement of the federal R&D tax credit, which expired at the end of 2009. TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Income (Millions of dollars, except share and per-share amounts) For Three Months Ended June 30, 2010 June 30, 2009 Mar. 31, 2010 Revenue $ 3,496 $ 2,457 $ 3,205 Cost of revenue 1,602 1,333 1,516 Gross profit 1,894 1,124 1,689 Research and development (R&D) 392 369 370 Selling, general and administrative (SG&A) 378 327 359 Restructuring expense 17 85 10 Operating profit 1,107 343 950 Other income (expense) net 4 13 7 Income before income taxes 1,111 356 957 Provision for income taxes 342 96 299 Net income $ 769 $ 260 $ 658 Earnings per common share: Basic $ .63 $ .20 $ .53 Diluted $ .62 $ .20 $ .52 Average shares outstanding (millions): Basic 1,208 1,267 1,233 Diluted 1,221 1,272 1,246 Cash dividends declared per share of common stock $ .12 $ .11 $ .12 Percentage of revenue: Gross profit 54.2 % 45.7 % 52.7 % R&D 11.2 % 15.0 % 11.5 % SG&A 10.8 % 13.3 % 11.2 % Operating profit 31.7 % 14.0 % 29.7 % TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Balance Sheets (Millions of dollars, except share amounts) June 30, 2010 June 30, 2009 Mar. 31, 2010 Assets Current assets: Cash and cash equivalents $ 1,138 $ 1,765 $ 1,217 Short-term investments 1,167 792 1,574 Accounts receivable, net of allowances of ($21), ($23) and ($20) 1,715 1,244 1,526 Raw materials 98 81 95 Work in process 812 699 812 Finished goods 439 283 369 Inventories 1,349 1,063 1,276 Deferred income taxes 566 668 556 Prepaid expenses and other current assets 195 208 174 Total current assets 6,130 5,740 6,323 Property, plant and equipment at cost 6,831 6,739 6,763 Less accumulated depreciation (3,591 ) (3,799 ) (3,601 ) Property, plant and equipment, net 3,240 2,940 3,162 Long-term investments 557 632 641 Goodwill 926 926 926 Acquisition-related intangibles 97 150 111 Deferred income taxes 915 909 893 Capitalized software licenses, net 229 140 219 Overfunded retirement plans 22 20 54 Other assets 48 53 41 Total assets $ 12,164 $ 11,510 $ 12,370 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 542 $ 421 $ 556 Accrued expenses and other liabilities 823 931 756 Income taxes payable 18 56 317 Accrued profit sharing and retirement 155 60 90 Total current liabilities 1,538 1,468 1,719 Underfunded retirement plans 470 502 425 Deferred income taxes 70 54 68 Deferred credits and other liabilities 331 273 353 Total liabilities 2,409 2,297 2,565 Stockholders’ equity: Preferred stock, $25 par value.Authorized 10,000,000 shares. Participating cumulative preferred.None issued. Common stock, $1 par value.Authorized 2,400,000,000 shares.Shares issued:June 30, 2010 1,739,888,675; June 30, 2009 1,739,734,081; Mar. 31, 2010 1,739,818,725 1,740 1,740 1,740 Paid-in capital 1,127 1,045 1,095 Retained earnings 23,194 21,163 22,573 Less treasury common stock at cost: Shares:June 30, 2010 544,693,240; June 30, 2009 478,309,646; Mar. 31, 2010 517,592,342 (15,652 ) (14,061 ) (14,976 ) Accumulated other comprehensive income (loss), net of taxes (654 ) (674 ) (627 ) Total stockholders’ equity 9,755 9,213 9,805 Total liabilities and stockholders’ equity $ 12,164 $ 11,510 $ 12,370 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Cash Flows (Millions of dollars) For Three Months Ended June 30, 2010 June 30, 2009 Mar. 31, 2010 Cash flows from operating activities: Net income $ 769 $ 260 $ 658 Adjustments to net income: Depreciation 215 221 211 Stock-based compensation 49 47 47 Amortization of acquisition-related intangibles 13 12 13 Deferred income taxes (7 ) 6 (11 ) Increase (decrease) from changes in: Accounts receivable (188 ) (116 ) (251 ) Inventories (73 ) 37 (74 ) Prepaid expenses and other current assets 14 (15 ) (10 ) Accounts payable and accrued expenses 38 101 (66 ) Income taxes payable (338 ) (52 ) 203 Accrued profit sharing and retirement 66 26 (23 ) Other 4 30 13 Net cash provided by operating activities 562 557 710 Cash flows from investing activities: Additions to property, plant and equipment (283 ) (47 ) (219 ) Purchases of short-term investments (613 ) (343 ) (599 ) Sales and maturities of short-term investments 1,033 544 768 Purchases of long-term investments (3 ) (2 ) Redemptions and sales of long-term investments 67 43 1 Acquisitions, net of cash acquired (51 ) Net cash provided by (used in) investing activities 204 143 (51 ) Cash flows from financing activities: Dividends paid (147 ) (139 ) (149 ) Sales and other common stock transactions 50 19 29 Excess tax benefit from share-based payments 2 Stock repurchases (750 ) (251 ) (504 ) Net cash used in financing activities (845 ) (371 ) (624 ) Net (decrease) increase in cash and cash equivalents (79 ) 329 35 Cash and cash equivalents, beginning of period 1,217 1,436 1,182 Cash and cash equivalents, end of period $ 1,138 $ 1,765 $ 1,217 ### Safe Harbor Statement “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: This release includes forward-looking statements intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995.These forward-looking statements generally can be identified by phrases such as TI or its management “believes,” “expects,” “anticipates,” “foresees,” “forecasts,” “estimates” or other words or phrases of similar import.Similarly, statements herein that describe TI’s business strategy, outlook, objectives, plans, intentions or goals also are forward-looking statements.All such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those in forward-looking statements. We urge you to carefully consider the following important factors that could cause actual results to differ materially from the expectations of TI or its management: · Market demand for semiconductors, particularly in key markets such as communications, entertainment electronics and computing; · TI’s ability to maintain or improve profit margins, including its ability to utilize its manufacturing facilities at sufficient levels to cover its fixed operating costs, in an intensely competitive and cyclical industry; · TI’s ability to develop, manufacture and market innovative products in a rapidly changing technological environment; · TI’s ability to compete in products and prices in an intensely competitive industry; · TI’s ability to maintain and enforce a strong intellectual property portfolio and obtain needed licenses from third parties; · Expiration of license agreements between TI and its patent licensees, and market conditions reducing royalty payments to TI; · Economic, social and political conditions in the countries in which TI, its customers or its suppliers operate, including security risks, health conditions, possible disruptions in transportation networks and fluctuations in foreign currency exchange rates; · Natural events such as severe weather and earthquakes in the locations in which TI, its customers or its suppliers operate; · Availability and cost of raw materials, utilities, manufacturing equipment, third-party manufacturing services and manufacturing technology; · Changes in the tax rate applicable to TI as the result of changes in tax law, the jurisdictions in which profits are determined to be earned and taxed, the outcome of tax audits and the ability to realize deferred tax assets; · Changes in laws and regulations to which TI or its suppliers are or may become subject, such as those imposing fees or reporting or substitution costs relating to the discharge of emissions into the environment or the use of certain raw materials in our manufacturing processes; · Losses or curtailments of purchases from key customers and the timing and amount of distributor and other customer inventory adjustments; · Customer demand that differs from our forecasts; · The financial impact of inadequate or excess TI inventory that results from demand that differs from projections; · The ability of TI and its customers and suppliers to access their bank accounts and lines of credit or otherwise access the capital markets; · Impairments of our non-financial assets; · Product liability or warranty claims, claims based on epidemic or delivery failure or recalls by TI customers for a product containing a TI part; · TI’s ability to recruit and retain skilled personnel; and · Timely implementation of new manufacturing technologies, installation of manufacturing equipment and the ability to obtain needed third-party foundry and assembly/test subcontract services. For a more detailed discussion of these factors, see the Risk Factors discussion in Item 1A of the Company's most recent Form 10-K.The forward-looking statements included in this release are made only as of the date of this release, and the Company undertakes no obligation to update the forward-looking statements to reflect subsequent events or circumstances. About Texas Instruments Texas Instruments (NYSE: TXN) helps customers solve problems and develop new electronics that make the world smarter, healthier, safer, greener and more fun.A global semiconductor company, TI innovates through design, sales and manufacturing operations in more than 30 countries. For more information, go to www.ti.com. TI trademarks: OMAP DLP Other trademarks are the property of their respective owners.
